DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) were submitted on 08/07/2018 and 10/25/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
2.	Claim 7 is objected for informalities, for reciting the discrepant matter in bold-italic characters;
 Re [Claim 7] (Currently Amended) The method of claim 1 whether the selected intra Attorney Docket No.: US74651 prediction mode belongs one of two or more sets includes deriving one or more sets.
Examiner interprets and recommends;
The method of claim 1 belonging to one of two or more sets, includes deriving one or more sets.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-2, 4-10 and 12-19 are rejected under 35 U.S.C. 103 as being obvious over Soo Me Oh et al., (hereinafter Oh) (WO2013064094A1) in view of Tzu-Der Chuang et al., (hereinafter Chuang) (US 2014/0086323).
Re [Claim 1] (Original) Oh discloses, a method of encoding intra prediction data (a method of encoding by using intra-prediction is applied to the prediction unit by selecting from candidate predictors from the MPM groups, Abstract), the method comprising:
receiving a selected intra prediction mode; determining whether the selected intra prediction mode corresponds to a most probable mode candidate; and upon determining the selected intra prediction mode does not correspond to a most probable mode candidate, determining whether the selected intra prediction mode belongs one of two or more sets, wherein the two or more sets include modes other than the most probable mode candidates (in a synoptic description of the claimed limitations, each and every function is taught in the Abstract, herein cited and highlighted for brevity, 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where the processing algorithm flowchart in Fig.5 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
defines the MPM construction i.e., receiving an MPM group S121, as identified and indicated e.g., by a flag==1, at S122, then IF the intra-mode candidate corresponds to the MPM, S123, the prediction is accordingly performed, ELSE, if the MPM candidate is not indicated, THEN performing the intra-prediction by selecting predictors when a flag==0, based on the mode index, at S124, similarly to using predictors from all remaining modes not belonging to the MPM group Pg.10 Lin.29-33 and Pg.11 Lin.1-17 per S121, determining that MPM candidate should be used, Pg.13 Lin.13-14 per S122, and if the MPM group, is flag==1, i.e., indicated to be used, proceeding to step S123 Pg.13 Lin.15-17, else, no MPM group is not indicated, is flag==0, then the intra-prediction uses the residual mode group specified by the mode index, per S124 Pg.13 Lin18-23).

In an analogous art, Chuang discloses in detail, a method of encoding intra prediction data (coding a current block in intra-prediction mode based on multi-level most probable mode MPM, Abstract), the method comprising: 
receiving a selected intra prediction mode (receiving a selected intra-prediction mode at element 610 - 612 in Fig.6 with highlighted path

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, Par.[0019],[0032], [0033]); 
determining whether the selected intra prediction mode corresponds to a most probable mode candidate (determining if the selected MPM set corresponds to a most probable candidate MPM, e.g., is the current mode in 1st MPM set? At elements 710 – 720 – 732, in Fig.7 reproduced below

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 Par.[0020], [0032]-[0033]); and 
upon determining the selected intra prediction mode does not correspond to a most probable mode candidate, determining whether the selected intra prediction mode belongs one of two or more sets, wherein the two or more sets include modes other than the most probable mode candidates (if the selected intra-prediction mode does not correspond to any MPM, of the two or more sets ModeL - from Left neighboring pixels to the current prediction block, or ModeA – from the above neighboring pixels, per Fig.2 Par.[0004], then other than the MPM mode candidate is used, e.g., the remaining modes set in code by, remaining_mode_idx, depicted in Fig.6 element 630, Fig.7 element 740, Fig.8 elements 810-880, or Fig.10 elements 1010-1080 and Par.[0033]-[0036]). 
 In consideration to the common intra-prediction mode used by both art, where groups of most probable predictors MPMs are generated in the coding process, where the availability of the prediction candidates in the MPM determines the applicability of the remaining prediction directions available for current size blocks would be used by their index mode number instead, the ordinary skilled in the art would have found obvious before the effective filing date of the invention, that combining the art to Oh, with Chuang teaching in detail the intra-prediction process, would predictably lead to the same results.     

Re [Claim 2] (Original) Oh and Chuang disclose, the method of claim 1, wherein the selected prediction mode is included in a set of at least 35 possible prediction modes and where a most probable mode candidate is included in a set of at least 3 most probable mode candidates 
(Chuang: the selected prediction modes of the MPM groups including three candidates, are included and selected from the set of at least 35 possible prediction modes, per Fig.1 e.g., 33 directional and 2 non MPM non-directional modes, Par.[0003]) 
(Oh: teaches about the number of prediction modes in HEVC/H.264 as being 35, at Pg.2 Lin.1-3 Fig.2). 


Re [Claim 4] (Currently Amended) Oh and Chuang disclose, the method of claim 1 
Chuang teaches about, where a first set of the two or more sets is associated with an index value coded according to a fixed length binarization and a second set of the two or more sets is associated with an index value coded according a unary binarization (the MPMs are classified into different sets, for coding and applying fixed-length binarization Par.[0006], [0026],[0031], while other coding modes may be applied to code the remaining modes not selected as MPMs, e.g., by applying unary binarization Par.[0029]).  

Re [Claim 5] (Original) Oh and Chuang disclose, the method of claim 4,
Chuang teaches about, further comprising signaling one of an index associated with the first set or an index value associated with the second set (transmitting i.e., signaling the index of the first or second set by encoding the flag for MPM index as mpm_idx at step 316 Fig.3 Par.[0005] and Fig.4, or 6, 7, 8, 9 and indicating syntax by a first and second flag that the MPM is or not equal to current intra-prediction mode, Par.[0011], [0012], [0027], [0029], [0032] and signaling for various prediction modes selection [0034]-[0037]).  

Re [Claim 6] (Currently Amended) Oh and Chuang disclose, the method of claim 1 
Chuang teaches about, wherein determining whether the selected intra prediction mode corresponds to a most probable mode candidate includes deriving a list of most probable mode candidates (where the six modes, for example are merged into a list, Par.[0028] per Table 5).

Re [Claim 7] (Currently Amended) Oh and Chuang disclose, the method of claim 1 
Chuang teaches about, wherein determining whether the selected intra Attorney Docket No.: US74651prediction mode belongs one of two or more sets includes deriving one or more sets (determining by flag setting and signaled by encoded syntax by which deriving one or mode sets, by deriving the rem_intra_luma_pred, Par.[0029], [0030], [0038]).  

Re [Claim 8] (Currently Amended) Oh and Chuang disclose, the method of 
Chuang teaches about, wherein deriving the two or more sets includes deriving the two or more sets includes deriving the two or more sets based on one or more conditions associated with one or more neighboring intra prediction units (the derivation of the two or more sets associated conditions applied to the size or availability of the neighboring blocks Fig.2, Par.[0006],[0010] or according to the MPM set corresponding to the current prediction mode, Par.[0011], [0026]).  

Re [Claim 9] (Original) Oh discloses, a method of decoding intra prediction data, the method comprising: 
determining whether a selected intra prediction mode includes a most probable mode candidate (determining by the mode group indicator that MPM mode candidate is to be used in decoding, Pg.2 Lin.17-26, Fig.3); 
Chuang teaches about, upon determining the selected intra prediction mode does not include a most probable mode candidate, determining which of two or more sets the selected mode belongs, wherein the two or more sets include modes other than the most probable mode candidates; and 
parsing an index value associated with the set the selected mode belongs, and determining a mode based on the index value (a decoder, Abstract, using multi-level MPM sets, evaluating the syntax of the MPM according to the decoded index flags and determined by the condition whether the MPM set corresponds to the current-prediction mode or not, by parsing the index flag for the MPM, per Fig.3-4, 7 and Fig.10-11, according to the process of the selected intra-prediction mode whether does not correspond to any MPM, of the two or more sets ModeL - from Left neighboring pixels to the current prediction block, or ModeA – from the above neighboring pixels, per Fig.2 Par.[0004], then other than the MPM mode candidate is used, e.g., the remaining modes set in code by, remaining_mode_idx, depicted in Fig.6 element 630, Fig.7 element 740, Fig.8 elements 810-880, or Fig.10 elements 1010-1080 and Par.[0033]-[0036]). 
 In consideration to the common intra-prediction mode used by both art, where groups of most probable predictors MPMs are generated in the coding process, where the availability of the prediction candidates in the MPM determines the applicability of the remaining prediction directions available for current size blocks would be used by their index mode number instead, the ordinary skilled in the art would have found obvious before the effective filing date of the invention, that combining the art to Oh, with Chuang teaching in detail the intra-prediction process, would predictably lead to the same results. 

Re [Claim 10] (Original) This claim represents the decoding section of the coding unit at claim 2, hence it is rejected under the same evidentiary premises, mutatis mutandis. 

Re [Claim 12] (Original) This claim represents the decoding section of the coding unit at claim 4, hence it is rejected under the same evidentiary premises, mutatis mutandis.

Re [Claim 13] (Original) This claim represents the decoding section of the coding unit at claim 5 wherein the syntax signaling is replaced by the syntax parsing, hence it is rejected under the same evidentiary premises, mutatis mutandis.

Re [Claim 14] (Currently Amended) Oh and Chuang disclose, the method of claim 9
Chuang teaches, wherein determining whether the selected intra 3Attorney Docket No.: US74651 prediction mode corresponds to a most probable mode candidate parsing a flag (the decoder parsing the flags for the candidate MPM by receiving a selected intra-prediction mode syntax flag at element 610 - 612 in Fig.6 with highlighted path

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, Par.[0019],[0032], [0033]);.  

Re [Claim 15] (Currently Amended) Oh and Chuang disclose, the method of claim 9, 
Chuang teaches, wherein determining whether the selected intra prediction mode belongs one of two or more sets includes one or more flags associated with the two or more sets (determining if the selected MPM set corresponds to a most probable candidate MPM, e.g., is the current mode in 1st MPM and 2nd MPM sets being parsed at elements 710 – 720 – 732, in Fig.7 reproduced below

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 Par.[0020], [0032]-[0033]).
    PNG
    media_image5.png
    10
    43
    media_image5.png
    Greyscale
  

Oh and Chuang disclose, the method of 
Chuang teaches, wherein parsing one or more flags associated with the two or more sets includes parsing a flag associated with a first set and conditionally parsing a flag associated with a second set based on the value of the first set (a 1st and a 2nd MPMs, are derived from one flag at 720, and conditional using the 2nd MPM based on the second value of the first flag, per Fig.7 ).  

Re [Claim 17] (Currently Amended) Oh discloses, a device for coding video data, the device comprising one or more processors configured to perform any and all combinations of the steps of claim 1(disclosing a coding device including an encoder Fig.1 and a decoder Fig.7).
Similarly Chuang discloses, (the intra-prediction coding unit, Fig.1). 
 In consideration to the common intra-prediction mode used by both art, where groups of most probable predictors MPMs are generated in the coding process, where the availability of the prediction candidates in the MPM determines the applicability of the remaining prediction directions available for current size blocks would be used by their index mode number instead, the ordinary skilled in the art would have found obvious before the effective filing date of the invention, that combining the art to Oh, with Chuang teaching in detail the intra-prediction process, would predictably lead to the same results.     

Re [Claim 18] (Original) Oh and Chuang disclose, the device of claim 17, 
Chuang teaches about, wherein the device includes a video encoder (encoder 12, in Fig.1, 2).  

Re [Claim 19] (Original) Oh and Chuang disclose, the device of claim 17, 
Chuang teaches about, wherein the device includes a video decoder (decoder 14, in Fig.1, 3).  

4.	Claims 3, 11 are rejected under 35 U.S.C. 103 as being obvious over Oh and Chuang in view of Liwei Guo et al., (hereinafter ) (US 2013/0163664).
Re [Claim 3] (Original) Oh and Chuang disclose, the method of claim 1, 
However, while the ordinary skilled in the art would find obvious to consider that the number of prediction modes is directly related to either the size of the prediction unit, or by the sub-pel multiplying factor setting the possible indexed directions to be 67, Oh and Chuang do not expressly teach about these prediction modes but rather 
Chuang teaches about, and where a most probable mode candidate is included in a set of at least 6 most probable mode candidates (six modes specific to the chroma intra-prediction mode, Par.[0008])
The art to Guo teaches about the possible prediction modes being 67 as,
wherein the selected prediction mode is included in a set of at least 67 possible prediction modes (67 prediction modes depicted in Fig.5 Par.[0137]).
The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to extend the size of the prediction block to 2Nx2N by which the prediction directions would extend to sixty-seven directions when adding the indexed noon-directional modes, thus finding obvious to combine Guo with Oh and Chuang as being predictable.     
Re [Claim 11] (Original) This claim represents the same intra-prediction process performed at the decoding inner loop of the encoder established at claim 3, hence it is rejected based on the same evidentiary premises mutatis mutandis.  

[Claim 20] - [Claim 73] (Cancelled)

Conclusion
5.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/